4/14/2021             CaseChinese
                  Extradited 1:20-cr-00040-BAH            Document
                                  National Sentenced to Nine              220-56
                                                             Years for Providing       Filed
                                                                                 U.S. Goods     05/28/21
                                                                                            to Iran              Page
                                                                                                    to Support its Nuclear1Program
                                                                                                                            of 2 | USAO-MA | Dep…




       U.S. Attorneys » District of Massachusetts » News

                                                              Department of Justice

                                                               U.S. Attorney’s Office

                                                             District of Massachusetts


       FOR IMMEDIATE RELEASE                                                                                Wednesday, January 27, 2016


              Extradited Chinese National Sentenced to Nine Years for
            Providing U.S. Goods to Iran to Support its Nuclear Program
       BOSTON – A Chinese national was sentenced today in U.S. District Court in Boston in connection with
       supplying a U.S. designated Iranian Weapons of Mass Destruction (WMD) Proliferator with 1,185 pressure
       transducers that could be used to make nuclear weapons-grade uranium.

       Sihai Cheng, a/k/a Chun Hai Cheng, a/k/a Alex Cheng, 35, a citizen of the People’s Republic of China
       (PRC), was sentenced by U.S. District Court Chief Judge Patti B. Saris to nine years in prison. In
       December 2015, Cheng pleaded guilty to two counts of conspiring to commit export violations and smuggle
       goods from the United States to Iran and four counts of illegally exporting U.S. manufactured pressure
       transducers to Iran.

       “Cheng knowingly provided more than 1,000 pressure transducers to Iran which advanced its nuclear
       weapons capabilities,” said United States Attorney Carmen M. Ortiz. “At this critical time, the prosecution of
       individuals who violate our export laws – wherever they are located – is just as important, if not more, than
       ever before.”

       “Massachusetts is a worldwide leader of innovative technology and research,” said Harold H. Shaw, Special
       Agent in Charge of the Federal Bureau of Investigation, Boston Field Division. “Mr. Cheng smuggled some
       of that technology used to process weapons-grade uranium into Iran. As this case illustrates, the FBI will do
       everything it can to keep U.S. weapons technology and other restricted materials from falling into the wrong
       hands and hurting our nation’s security.”

       “Today’s lengthy sentence serves as a warning to others that stiff penalties are waiting for anyone attempting
       to steal/sell American technologies or trade them to foreign powers,” said Matthew Etre, Special Agent in
       Charge of HSI Boston. “HSI and our law enforcement partners take the national security interests of this
       nation very seriously and will aggressively pursue any criminal or organization engaged in these activities.”

       "Today's sentence reaffirms OEE's commitment to identifying, disrupting and enforcing illegal procurement
       networks and preventing sensitive WMD materials and technology from being exported contrary to U.S.
       export law,” said Michael S. Imbrogna Acting Special Agent in Charge of the Department of Commerce,
       Office of Export Enforcement, Boston Field Office. “Our special agents will continue to work hand in hand
       with our law enforcement partners and the U.S. Attorney's Office to protect Americans worldwide."

                                                                                                                      EXHIBIT 56
https://www.justice.gov/usao-ma/pr/extradited-chinese-national-sentenced-nine-years-providing-us-goods-iran-support-its                       1/2
4/14/2021             CaseChinese
                  Extradited 1:20-cr-00040-BAH            Document
                                  National Sentenced to Nine              220-56
                                                             Years for Providing       Filed
                                                                                 U.S. Goods     05/28/21
                                                                                            to Iran              Page
                                                                                                    to Support its Nuclear2Program
                                                                                                                            of 2 | USAO-MA | Dep…
       In 2013, Cheng was charged in an indictment with conspiring to export, and exporting, highly sensitive U.S.
       manufactured goods with nuclear applications to Iran from at least 2009 to 2012. Cheng pleaded guilty to
       conspiring with other individuals in China and Iran to illegally obtain hundreds of U.S. manufactured
       pressure transducers manufactured by MKS Instruments, Inc., a company headquartered in Massachusetts,
       and export them to Iran. As established at the sentencing hearing, Cheng knew that the parts were being
       supplied to Kalaye Electric Co., a U.S. designated Iranian WMD Proliferator responsible for the Government
       of Iran’s nuclear centrifuge program and the development of weapons-grade uranium. Pressure transducers
       can be used in gas centrifuges to enrich uranium and produce weapons-grade uranium and are therefore
       subject to strict export controls. They cannot be shipped from the United States to China without an export
       license or shipped from the United States to Iran at all.

       At today’s sentencing, the government argued that Cheng’s conduct gravely harmed and jeopardized the
       national security of the United States as well as other countries throughout the world. Cheng even invoked
       the threat of war between Iran and the United States as a means of increasing his profits. Cheng’s
       procurement network was responsible for supplying Iran thousands of components for its nuclear
       proliferation activities and advancing Iran’s nuclear capabilities. Cheng knew he was providing Iran critical
       components for use in the development of weapons-grade uranium and that the parts he was supplying
       were going Iran’s nuclear program. Indeed, in 2009, according to evidence at the sentencing hearing, when
       Cheng supplied his first four shipments of pressure transducers, Iran was secretly constructing the Fordow
       Fuel Enrichment Plant for the purpose of developing nuclear weapons. Further, based upon expert
       testimony, from 2009 to 2011, when Cheng supplied Iran 1,185 MKS pressure transducers, Iran was
       engaged in nuclear proliferation activities.

       In imposing the nine year sentence, Judge Saris found that Cheng “knowingly provided material support to
       develop a nuclear weapon.”

       MKS Instruments, Inc., is not a target of this investigation and has been cooperating in this matter.

       U.S. Attorney Ortiz, FBI SAC Shaw, HSI SAC Etre, and Commerce Acting SAC Imbrogna, made the
       announcement today. Assistance was also provided by the U.S. Department of Energy. The case is being
       prosecuted by Assistant U.S. Attorney B. Stephanie Siegmann of Ortiz’s National Security Unit.


       Topic(s):
       National Security

       Component(s):
       USAO - Massachusetts

                                                                                                                          Updated February 4, 2016




https://www.justice.gov/usao-ma/pr/extradited-chinese-national-sentenced-nine-years-providing-us-goods-iran-support-its                              2/2
